Citation Nr: 1210117	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO. 10-32 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1. Entitlement to an initial disability rating greater than 10 percent for generalized anxiety disorder. 

2. Entitlement to an initial disability rating greater than 10 percent for a low back strain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from November 1985 to October 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Although the Veteran testified at a videoconference hearing before an Acting Veterans Law Judge (AVLJ) who is no longer employed by the Board in March 2011, the Veteran indicated in a February 2012 statement that he did not want another hearing with a different VLJ. See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011) (the Board member who conducts the hearing will generally participate in making the final determination of the claim). The Board will proceed to evaluate the appeal.   


FINDINGS OF FACT

1. The Veteran's generalized anxiety disorder is manifested by such symptoms as frequent anxiety, periodic depression, panic attacks, a withdrawn nature, indecisiveness, diminished confidence, sleep disturbances, concentration problems, mild memory impairment (forgetting names), difficulty concentrating, and difficulty dealing with supervisors and authority figures. He has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. Global Assessment of Functioning (GAF) scores ranged from 60 to 62.

2. The Veteran's low back strain is manifested by forward flexion of the thoracolumbar spine limited to 95 degrees, muscle spasms, pain, tenderness, tightness, stiffness, flare-ups, difficulty with prolonged sitting and standing and bending, and difficulty lifting and carrying, among other factors of functional loss. There is no probative evidence of an abnormal gait, abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. There is no probative evidence of invertebral disc syndrome, incapacitating episodes, or a neurological disorder to the lower extremities due to the low back disability.     


CONCLUSIONS OF LAW

1. The criteria are met for an initial disability rating of 30 percent, but no greater, for generalized anxiety disorder. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9400 (2011). 

2. The criteria are not met for an initial disability rating greater than 10 percent for a low back strain. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (in effect as of September 26, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in August 2006 and March 2007. Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate both his original service connection and subsequent increased initial rating issues; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The August 2006 and March 2007 letters from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

This appeal arises from disagreement with the initial evaluation following the grant of service connection for generalized anxiety disorder and a low back strain in a June 2007 rating decision. Both the United States Court of Appeals for Veterans Claims (Court) and the Federal Circuit Court of Appeals (Federal Circuit Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). See also 38 C.F.R. 3.159(b)(3) (no duty to provide VCAA notice arises upon VA's receipt of a Notice of Disagreement), retroactively effective May 30, 2008. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).

With respect to the timing of VCAA notice, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120. The RO issued all required VCAA notice prior to the June 2007 rating decision on appeal. Thus, there is no timing error. 

Accordingly, prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), and VA treatment records. The Veteran has not identified any relevant private medical evidence. For his part, the Veteran has submitted personal statements, hearing testimony, and argument. 

The Veteran was also afforded May 2007 VA examinations to rate the current severity of his generalized anxiety disorder and low back disorder. The need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability. See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83; VAOPGCPREC 11-95) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  

As to the psychiatric disorder, the May 2007 VA psychiatric examination is nearly five years old. However, there is no suggestion that the evidence is not sufficient to evaluate the appeal. The Board is granting a 30 percent rating to account for worsening of the generalized anxiety disorder. At the hearing, the Veteran expressly indicated he would be fully satisfied with a 30 percent rating. See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise); hearing testimony at page 19. In addition, the Veteran's lay statements, March 2011 hearing testimony, and VA treatment records dated from June 2007 to January 2010 do not demonstrate a worsening in the psychiatric disability beyond the 30 percent already being granted. Therefore, a new VA examination to rate the severity of his generalized anxiety disorder is not warranted. 

As to the low back disorder, the May 2007 VA examination is nearly five years old. However, more contemporaneous lay statements from the Veteran, March 2011 hearing testimony, and VA treatment records dated from June 2007 to January 2010 do not demonstrate a worsening in the low back disability beyond the 10 percent already assigned. The Veteran's stated at the hearing that his low back problems were "no worse" since the time of the May 2007 VA examination. See March 2011 hearing testimony at page 18. The duty to assist does not require that a claim be remanded solely because of the passage of time after an otherwise adequate VA examination. See again VAOPGCPREC 11-95 (April 7, 1995) (the Board is not required to remand an appealed claim because of the passage of time when an adequate examination report was originally prepared for the RO, unless the severity has since increased). Therefore, a new VA examination to rate the severity of the low back strain is not warranted. 

The duty to assist has been met. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).


The Merits of the Claim - Increased Rating for Anxiety Disorder

The Veteran contends that his service-connected generalized anxiety disorder is more severe than is contemplated by the currently-assigned 10 percent rating. The Board presently grants the appeal and finds that an initial 30 percent disability rating is warranted. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In the June 2007 rating decision on appeal, the RO granted service connection for generalized anxiety disorder. The Veteran's service-connected generalized anxiety disorder is rated under Diagnostic Code 9411. 38 C.F.R. § 4.130. The RO assigned a 10 percent disability rating, effective from November 1, 2006 - the date following separation from active service, since the Veteran's claim was received within one year after separation from service. 

Because the Veteran has perfected an appeal as to the assignment of an initial rating following the initial award of service connection for generalized anxiety disorder, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection (November 1, 2006) until the present. The Board will also consider probative evidence prior to this date, to the extent this evidence sheds additional light on the Veteran's overall disability picture. This could result in "staged ratings" based upon the facts found during the period in question. Fenderson v. West, 12 Vet. App. 119, 126 (1999). That is to say, the Board must consider whether there have been times when his disability has been more severe than at others. Id. 

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130. In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130. 

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. 
§ 4.126(a). In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

A 10 percent evaluation is appropriate when there is occupational and social impairment with mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during the periods of significant stress, or, symptoms controlled by continuous medication. 38 C.F.R. § 4.130. 
	
A 30 percent disability rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id. 

A 50 percent rating is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

In evaluating the evidence, the Board has also noted various GAF scores contained in the DSM-IV, which clinicians have assigned. A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32). An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Higher GAF scores denote increased overall functioning of the individual. For instance, a score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." DSM-IV at 46-47. A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id. 

The evidence of record is consistent with an initial 30 percent rating for generalized anxiety disorder throughout the entire appeal period. 38 C.F.R. § 4.7. Many of the Veteran's reported signs and symptoms are indicative of the 30 percent rating criteria. See 38 C.F.R. § 4.130. Specifically, the Board has reviewed the Veteran's lay statements, service records, March 2011 hearing testimony, VA treatment records dated from June 2007 to January 2010, and the May 2007 VA psychiatric examination report. This medical and lay evidence shows signs and symptoms including frequent anxiety, periodic depression, panic attacks, a withdrawn nature, indecisiveness, diminished confidence, sleep disturbances, concentration problems, mild memory impairment (forgetting names), difficulty concentrating, and difficulty dealing with supervisors and authority figures. The Veteran does not take psychiatric medication for his generalized anxiety disorder. He also received individual psychotherapy. All of this provides evidence in support of an initial 30 percent rating.

Another important factor is that his GAF scores are indicative of "mild" or "moderate" impairment. See May 2007 VA psychiatric examination (GAF scores ranging from 60-62). Although the VA examiner's use of this descriptive term is not dispositive of the rating that should be assigned, it is nonetheless probative evidence to assist in making this important determination. 38 C.F.R. §§ 4.2, 4.6.

The evidence of record fails to reveal certain other criteria indicative of a 30 percent rating such as suspiciousness. The May 2007 VA psychiatric examiner assessed no social impairment and occupational impairment with only mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during the periods of significant stress. However, a Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Rather, the criteria ("such symptoms as") provides guidance as to the severity of symptoms contemplated for each rating in addition to permitting consideration of other symptoms particular to the Veteran. They are not all-encompassing or an exhaustive list. Id. 

With regard to work, the Veteran reports that he works in a position as an electronics technician with less responsibility as a way to minimize stress. He prefers not to interact with supervisors. At times, he feels "overwhelmed", indecisive, and withdrawn at work, which interferes with concentration. See December 2006 Veteran's statement; July 2010 VA Form 9. The May 2007 VA psychiatric examiner assessed that the Veteran was performing at an occupational level below his ability and educational experience in order to avoid stress. Overall, the probative medical and lay evidence of record reflects occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), indicative of a 30 percent rating. See 38 C.F.R. § 4.130.

With resolution of the benefit of the doubt in the Veteran's favor, the above symptoms generally provide a basis for assigning a higher 30 percent rating for generalized anxiety disorder. 38 C.F.R. § 4.3.

However, the evidence of record does not warrant an initial 50 percent rating. 38 C.F.R. § 4.7. The medical and lay evidence of record is not indicative of occupational and social impairment with reduced reliability and productivity, which is required for a 50 percent rating. 38 C.F.R. § 4.130. The Veteran has maintained employment as an electronics technician. He does not miss any time from work. He has been able to maintain his marriage to his spouse. He has two daughters. He attends their softball games. He performs all activities of daily living. He engages in biking, skiing, swimming, and occasionally attends church. He describes himself as normally "very happy-go-lucky." See hearing testimony at page 14. He can  function and communicate with people, albeit with some limitations. The May 2007 VA psychiatric examiner mentioned there was no social impairment, although the Veteran during his hearing did report some social withdrawal. He has no speaking or thought process problems. He has never been hospitalized due to his generalized anxiety disorder. He does not take any medication. This provides clear evidence against a finding of a degree of occupational and social impairment with reduced reliability and productivity, necessary for a 50 percent rating. 

Medical and lay evidence of record also shows no flattened affect, no evidence of circumstantial, circumlocutory, or stereotyped speech, no difficulty in understanding complex commands, no impairment long-term memory, no indication of impaired judgment, no impaired abstract thinking (thought process was normal), no difficulty in establishing and maintaining effective work and social relationships. See 38 C.F.R. § 4.130. The May 2007 VA examiner described his overall functioning as "generally satisfactory." The Veteran reported "doing well at his job."  
 
On several occasions, the Veteran did report panic attacks more than once a week and short term memory impairment, which can be indicative of a 50 percent rating. See hearing testimony at page 7. However, notwithstanding any limited evidence in support of a 50 percent rating, his current manifestations of psychiatric disability more closely approximate the criteria for a 30 percent rating. 38 C.F.R. § 4.7.
Overall, the Veteran's level of occupational and social impairment is more than adequately reflected in the 30 percent rating currently assigned. 38 C.F.R. § 4.10. At the hearing, the Veteran expressly indicated he would be fully satisfied with a 30 percent rating. See again AB v. Brown, 6 Vet. App. 35, 39 (1993).

Accordingly, the Board finds that the evidence supports an initial disability rating of 30 percent, but no higher, for the Veteran's generalized anxiety disorder. 38 C.F.R. § 4.3. 

The 30 percent rating for his generalized anxiety disorder the Board has assigned should be effective throughout the entire appeal period from November 1, 2006. Since the effective date of his award, his disability has never been more severe than contemplated by its 30 percent rating, so the Board cannot "stage" his rating. Fenderson, 12 Vet. App. at 126. 


The Merits of the Claim - Increased Rating for Low Back Disorder

The Veteran's lumbar spine disability is currently evaluated as 10 percent disabling under Diagnostic Code 5237, lumbosacral strain, since that was the original service-connected injury. 38 C.F.R. § 4.71a. 

The Veteran contends that his lumbosacral strain is more severely disabling than is reflected by the currently assigned 10 percent disability rating. However, the Veteran's lumbosacral strain is not manifested by forward flexion of the thoracolumbar less than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. Since VA is obligated to only apply applicable rating schedule to disability rating claims, the claim will be denied. Massey v. Brown, 7 Vet. App. 204, (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).      

The Veteran has perfected an appeal as to the assignment of an initial rating following the initial award of service connection for a lumbosacral strain. The Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection (November 1, 2006) until the present. The Board will also consider probative evidence prior to this date, to the extent this evidence shows the Veteran's overall disability picture. This could result in "staged ratings" based upon the facts found during the period in question. Fenderson , 12 Vet. App. at 126. That is to say, the Board must consider whether there have been times when his disability has been more severe than at others. Id. 

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse. The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

With any form of arthritis, painful motion is an important factor of disability. Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. 38 C.F.R. § 4.59. Moreover, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis. When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability. Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness. Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The criteria for spine disorders were amended in September 2002 and again in September 2003. See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003). In this case, the Veteran's initial rating claim was received in August 2006, subsequent to the final amendments. Thus, only the most current version of the rating criteria (i.e., the September 2003 amendments) is for application. 38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000. See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.   

Specifically, the September 2003 amendments stipulate that a Veteran's lumbar spine disorder (preoperatively or postoperatively) can be evaluated under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the Spine is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 10% evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height. 

A 20% rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30% evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

           A 40% rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50% evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine. 

A 100% rating requires evidence of unfavorable ankylosis of the entire spine. 

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect after September 26, 2003). 





The Formula for Rating IVDS Based on Incapacitating Episodes is as follows:

A 10% rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months. 

A 20% rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. 

A 40% rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

A 60% rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note 1:  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note 2:  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after September 26, 2003). 

The evidence does not support a rating beyond 10 percent for the low back strain. 38 C.F.R. § 4.7. 

As to orthopedic manifestations, the evidence does not demonstrate forward flexion of the thoracolumbar spine less than 60 degrees; or, the combined range of motion of the thoracolumbar spine less than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. The May 2007 VA general medical examiner documented 95 degrees flexion, 30 degrees extension, 35 degrees of lateral flexion bilaterally, and 35 degrees rotation bilaterally. Discomfort was noted at the "extremes" of range of motion. Repetitive motion and pain were considered. The examiner assessed there were no additional limitations of the low back by way of pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. There is also no probative evidence of any form of favorable or unfavorable ankylosis for any spinal segment. The Veteran's gait was smooth and non-antalgic. There was no history of unsteadiness of gait. His posture was erect. Vertebral curvatures were normal. No muscle spasm was found at the VA examination. There was no finding of abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. VA treatment records dated from 2007 to 2010 confirm low back pain, but are negative for any of the symptomatology indicative of a higher rating. 

As to functional loss, credible medical and lay evidence of record, including hearing testimony, documents that his low back disability causes pain, tenderness, tightness, stiffness, flare-ups, difficulty with prolonged sitting and standing and bending, difficulty lifting and carrying, among other factors of functional loss. After several hours of driving his low back causes discomfort. At times he reports having to lie down and stretch out his back. Driving and physical labor can aggravate his low back condition. But the Veteran takes no prescription medication for his low back, although he occasionally takes Tylenol. He uses no assistive devices. He stated at the hearing that his back pain is no worse in 2011 than it was in 2007. The VA examiner assessed there were no additional limitations of the low back by way of pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. Overall, any functional loss present in the low back is adequately accounted for in the 10 percent rating assigned. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-207. 

As to incapacitating episodes, the probative evidence of record does not reflect incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks for a 12 month period during the appeal. No medical professional has diagnosed intervertebral disc sydrome or degenerative disc disease of the low back. Also, there is no evidence or allegation of bed rest or treatment PRESCRIBED BY A PHYSICIAN to support the existence of any incapacitating episode. The May 2007 VA examiner assessed there were "no incapacitating flares."  

As to neurological manifestations, the probative evidence of record does not demonstrate neuropathy or radiculopathy of the lower extremities associated with his service-connected low back strain. At the hearing, the Veteran reported radiating pain to the legs at times. He denied numbness. See hearing testimony at pages 6, 18. He also reported occasional radicular pain down the left leg as well as tingling of the feet to the May 2007 VA examiner.  However, the neurological testing of the May 2007 VA examiner was normal. The Veteran had negative straight-leg raises bilaterally. There were no focal neurological abnormalities. Sensation was "intact" to all modalities. Romberg sign was negative. Deep tendon reflexes were normal. VA treatment records dated from 2007 to 2010 are negative for any neurological symptomatology. The Board will not assign a separate rating as there insufficient evidence of a neurological disorder impacting the Veteran's lower extremities.  

As to arthritis, arthritis due to trauma when substantiated by X-ray finding is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011). Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003. Arthritis must be objectively confirmed by X-ray findings. Id. There is no current diagnosis nor X-ray evidence of record for low back arthritis. This diagnostic code is not for consideration.   

As to lay evidence, as noted above, in conjunction with his increased rating claim, the Board has considered the Veteran's lay statements. In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms. See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009). The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected low back disability. See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995). The Veteran has reported back spasms with pain radiating to his legs at times. He says it can affect his gait. See hearing testimony at pages 17-18; June 2008 NOD. The Board finds that the lay evidence and testimony of record from the Veteran throughout the appeal is generally both competent and credible. Although the Veteran's report of occasional muscle spasms of the low back are credible, there is no objective confirmation in VA treatment records or at the VA examination or in service treatment records that his gait becomes abnormal in any way or that he has abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis as the result of muscle spasms.     

Accordingly, the preponderance of the evidence is against a disability rating greater than 10 percent for the Veteran's low back disability. 38 C.F.R. § 4.3. The claim is denied.  

Since the effective date of his award, his low back disability has never been more severe than contemplated by its 10 percent rating, so the Board cannot "stage" his rating. Fenderson, 12 Vet. App. at 126.


Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration. 38 C.F.R. § 3.321(b)(1). Since the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluations are, therefore, adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96. The medical and lay evidence of record fails to show anything unique or unusual about the Veteran's low back or psychiatric disabilities that would render the schedular criteria inadequate.

The General Rating Formula for Mental Disorders and the General Rating Formula for Diseases and Injuries of the Spine specifically address levels of occupational and social impairment with all relevant symptomatology alleged by the Veteran. In other words, since the Veteran's disability picture is contemplated by the Rating Schedule, there is no exceptional disability picture that would warrant consideration of factors such as marked interference with employment or frequent periods of hospitalization. Thun, 22 Vet. App. at 116. See also 38 C.F.R. § 3.321(b)(1). All of the Veteran's psychiatric and low back symptoms are contemplated in the 30 percent and 10 percent ratings assigned, including his degree of work impairment. The Veteran has never argued for an extra-schedular rating, and he has denied any missed time from work or hospitalization due to his service-connected disabilities. 


ORDER

An initial 30 percent disability rating for generalized anxiety disorder is granted, subject to the laws and regulations governing the payment of VA compensation. 

An initial disability rating greater than 10 percent for a low back strain is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


